UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to China Ginseng Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 20-3348253 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 64 Jie Fang Da Road Ji Yu Building A, Suite 1208 Changchun City, China (Address of principal executive offices) (Zip Code) Registrant’s telephone (01186) 43185790039 SEC File Number:000-54072 N/A (Former name, former address and former three months, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No o As of February 8, 2012 there were 44,397,297 shares issued and outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I —FINANCIAL INFORMATION Item 1.Financial Statements F-1 Item 2. Management’s Discussion and Analysis or Plan of Operation. 1 Item 3. Quantitative and Qualitative Disclosure about Market Risk 17 Item 4.Controls and Procedures. 18 PART II —OTHER INFORMATION Item 1.Legal Proceedings. 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3. Defaults Upon Senior Securities 20 Item 4. (Removed and Reserved). 20 Item 5. Other Information. 20 Item 6. Exhibits. 20 PART I — FINANCIAL INFORMATION Contents Consolidated Balance Sheets as of December 31, 2011 (Unaudited) and June 30, 2011 F-2 Consolidated Statements of Operations and Comprehensive Loss for the Three and Six Months Ended December 31, 2011 and 2010 (Unaudited) F-3 Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2011 and 2010 (Unaudited) F-4 Notes to Consolidated Financial Statements (Unaudited)
